 



EXHIBIT 10.1
     SECOND AMENDMENT dated as of March 30, 2006 (this “Amendment”), to the
Credit Agreement dated as of July 21, 1999, as amended and restated as of
March 21, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ALLIED WASTE INDUSTRIES, INC. (“Allied
Waste”), ALLIED WASTE NORTH AMERICA, INC. (the “Borrower”), the lenders party
thereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) and collateral agent for the
Lenders and as collateral trustee for the Shared Collateral Secured Parties.
          A. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement, as
amended hereby.
          B. Allied Waste and the Borrower have requested that the Credit
Agreement be amended to provide for a new tranche of term loans thereunder (the
“New Term Loans”), the proceeds of which will be used to refinance all currently
outstanding Term Loans. Except as otherwise provided herein, the New Term Loans
will have the same terms as the Term Loans currently outstanding under the
Credit Agreement.
          C. Allied Waste and the Borrower have further requested that such
amendment provide for the refinancing of the existing Tranche A Credit-Linked
Deposits with new credit-linked deposits in an equal amount (the “New Tranche A
Credit-Linked Deposits”), which, except as otherwise provided herein, will have
the same terms as such existing Tranche A Credit-Linked Deposits.
          D. Each existing Term Lender (an “Existing Term Lender”) that executes
and delivers a signature page to this Amendment (a “Lender Addendum”) and does
not notify JPMorgan Securities Inc. (the “Arranger”) that it does not want to
make New Term Loans (a “Converting Term Lender”) will be deemed (i) to have
agreed to the terms of this Amendment, (ii) to have agreed to convert its Term
Loans (“Existing Term Loans”) outstanding on the Amendment Effective Date (as
defined herein) into New Term Loans in an aggregate principal amount up to, but
not in excess of, the aggregate principal amount of such Existing Term Loans,
and (iii) upon the Amendment Effective Date, to have converted such amount of
its Existing Term Loans as is determined by the Arranger and notified to such
Existing Term Lender into New Term Loans in an equal principal amount.
          E. Each existing Tranche A Lender (an “Existing Tranche A Lender”)
that executes and delivers a Lender Addendum and does not notify the Arranger
that it does not want to make New Tranche A Credit-Linked Deposits (a
“Converting Tranche A Lender”) will be deemed (i) to have agreed to the terms of
this Amendment, (ii) to have agreed to convert its Tranche A Credit-Linked
Deposits (“Existing Tranche A Credit-Linked Deposits”) existing on the Amendment
Effective Date into New Tranche A Credit-Linked Deposits in an aggregate amount
up to, but not in excess of, the aggregate amount of such Existing Tranche A
Credit-Linked Deposits, and (iii) upon the Amendment Effective Date, to have
converted such amount of its Existing Tranche A Credit-Linked Deposits as is
determined by the Arranger and notified to such Existing Tranche A Lender into
New Tranche A Credit-Linked Deposits in an equal amount.
          F. Each Person (other than a Converting Term Lender in its capacity as
such) that executes and delivers a Lender Addendum and agrees to make New Term
Loans (an “Additional Term Lender”), including any Existing Term Lender that
notifies the Arranger that it does not want to be a Converting Term Lender but
is willing to undertake a commitment to make and fund New Term Loans, will be
deemed (i) to have agreed to the terms of this Amendment and (ii) to have
committed to make New Term Loans to the Borrower on the Amendment Effective Date
(“Additional Term Loans”), in such amounts (not in excess of any such
commitment) as are determined by the Arranger and notified to such Additional
Term Lender. The proceeds of such

1



--------------------------------------------------------------------------------



 



Additional Term Loans will be used by the Borrower to repay in full the
outstanding principal amount of Existing Term Loans that are not converted by
Converting Term Lenders into New Term Loans.
          G. Each Person (other than a Converting Tranche A Lender in its
capacity as such) that executes and delivers a Lender Addendum and agrees to
make New Tranche A Credit-Linked Deposits (an “Additional Tranche A Lender”),
including any Existing Tranche A Lender that notifies the Arranger that it does
not want to be a Converting Tranche A Lender but is willing to undertake a
commitment to fund New Tranche A Credit-Linked Deposits, will be deemed (i) to
have agreed to the terms of this Amendment and (ii) to have committed to make
New Tranche A Credit-Linked Deposits on the Amendment Effective Date
(“Additional Tranche A Credit-Linked Deposits”), in such amounts (not in excess
of any such commitment) as are determined by the Arranger and notified to such
Additional Tranche A Lender.
          H. Each Lender other than a New Lender (as defined below), including
any Revolving Lender that executes and delivers a Lender Addendum solely in the
capacity of a Revolving Lender or any Existing Term Lender or Existing Tranche A
Lender that executes and delivers a Lender Addendum solely in the capacity of a
Term Lender and/or Tranche A Lender and not specifically as a New Lender, will
be deemed to have agreed to the terms of this Amendment but will not be deemed
thereby to have agreed to (i) convert Existing Term Loans into New Term Loans or
Existing Tranche A Credit-Linked Deposits into New Tranche A Credit-Linked
Deposits or (ii) to have made any commitment to make New Term Loans or New
Tranche A Credit-Linked Deposits.
          I. The Converting Term Lenders and the Additional Term Lenders
(collectively, the “New Term Lenders”) are severally willing to convert their
Existing Term Loans into New Term Loans or to make New Term Loans, as the case
may be, subject to the terms and conditions set forth in this Amendment.
          J. The Converting Tranche A Lenders and the Additional Tranche A
Lenders (collectively, the “New Tranche A Lenders” and, together with the New
Term Lenders, the “New Lenders”) are severally willing to convert their Existing
Tranche A Credit-Linked Deposits into New Tranche A Credit-Linked Deposits or to
make New Tranche A Credit-Linked Deposits, as the case may be, subject to the
terms and conditions set forth in this Amendment.
          K. The Required Lenders are willing, subject to the terms and
conditions set forth in this Amendment, to effect such amendments to the Credit
Agreement.
          Accordingly, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto agree as follows:
          SECTION 1. Amendment of the Credit Agreement. The Credit Agreement is
hereby amended, effective as of the Amendment Effective Date, in the form of the
Credit Agreement immediately prior to the Amendment Effective Date with the
following changes and revisions:
          (a) Amendment of Section 1.01. Section 1.01 of the Credit Agreement is
hereby revised by:
          (i) inserting the following definitions in the appropriate
alphabetical order therein:
     “Refinancing Funded LC Facility” has the meaning assigned to such term in
Section 2.22(b).

2



--------------------------------------------------------------------------------



 



     “Refinancing Funded LC Facility Amendment” has the meaning assigned to such
term in Section 2.22(b).
     “Refinancing Funded LC Facility Notice” has the meaning assigned to such
term in Section 2.22(b).
     “Second Amendment” means the Second Amendment, dated as of March 30, 2006,
to this Agreement.
     “Second Amendment Effective Date” means the date on which the Second
Amendment became effective in accordance with Section 4 thereof.
     (ii) revising that portion of the first paragraph of the definition of
“Applicable Margin” appearing prior to the table set forth therein to read as
follows:
     “Applicable Margin” means, for any day (a) with respect to any ABR Term
Loan, (i) 0.75% per annum at such times when the then current Leverage Ratio is
greater than 4.25 to 1.00 and (ii) 0.50% per annum at such times when the then
current Leverage Ratio is equal to or less than 4.25 to 1.00, (b) with respect
to any Eurodollar Term Loan or Tranche A Participation Fee, (i) 1.75% per annum
at such times when the then current Leverage Ratio is greater than 4.25 to 1.00
and (ii) 1.50% per annum at such times when the then current Leverage Ratio is
equal to or less than 4.25 to 1.00 and (c) with respect to any ABR Revolving
Loan or Eurodollar Revolving Loan, the applicable interest rate margin per annum
set forth below under the caption ‘ABR Spread’ or ‘Eurodollar Spread’, as the
case may be, based upon the Leverage Ratio as of the most recent determination
date; provided that the ABR Spread relating to Swingline Loans, whenever the
Leverage Ratio is in Category 2, 3, 4 or 5, will be .25% lower than the ABR
Spread reflected in the table below:
     (iii) revising the following definitions contained therein to read as
follows:
     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment or Acceptance or pursuant to the repayment in full of its Term Loans
or Tranche A Credit-Linked Deposits pursuant to the Second Amendment. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lenders,
the Term Lenders and the Tranche A Lenders.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement, including Term Loans made pursuant to the Second Amendment.
     “Term Loan” means any term loan made hereunder on the Second Amendment
Effective Date.
     “Term Loan Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Term Loans hereunder pursuant to
Section 3 of the Second Amendment on the Second Amendment Effective Date. The
amount of each Term Lender’s Term Loan Commitment to make Term Loans is set
forth on Schedule 2.01 or in the Assignment and Acceptance pursuant to which
such Term Lender assumed its Term Loan Commitment. The aggregate amount of the
Term Loan Commitments on the Second Amendment Effective Date is $1,274,968,250.

3



--------------------------------------------------------------------------------



 



     “Tranche A Credit-Linked Deposit” means, as to each Tranche A Lender, the
cash deposit made by such Lender pursuant to Section 3 of the Second Amendment,
as such deposit may be (a) reduced from time to time pursuant to Section
2.05(b)(iii)(B) or Section 2.08, (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04 and (c)
increased from time to time pursuant to Section 2.05(b)(iii). The amount of each
Tranche A Lender’s Tranche A Credit-Linked Deposit on the Second Amendment
Effective Date is set forth in Schedule 2.01 or in the Assignment and Acceptance
pursuant to which such Tranche A Lender shall have acquired its Tranche A
Credit-Linked Deposit, as applicable. The aggregate amount of the Tranche A
Credit-Linked Deposits on the Second Amendment Effective Date is $495,000,000.
          (b) Amendment of Section 2.01. Section 2.01 of the Credit Agreement is
revised by changing clause (a) of the first sentence thereof to read as follows:
“(a) each Term Lender has, pursuant to the Second Amendment, agreed to make Term
Loans to the Borrower on the Second Amendment Effective Date in an aggregate
principal amount not exceeding its Term Loan Commitments and”.
          (c) Amendment of Section 2.05. Section 2.05 of the Credit Agreement is
revised by replacing the reference to “the Restatement Effective Date” in
paragraph (b)(ii)(B) thereof with a reference to “the Second Amendment Effective
Date”.
          (d) Amendment of Section 2.08. Section 2.08(a) of the Credit Agreement
is revised by changing clause (i) of the first sentence thereof to read as
follows: “(i) the Term Loan Commitments shall terminate at 5:00 p.m., New York
City time, on the Second Amendment Effective Date, and”.
          (e) Amendment of Section 2.10. (i) Section 2.10(a) of the Credit
Agreement is revised to read in its entirety as follows:
     “Subject to giving effect to all prepayments after the Restatement
Effective Date in accordance with clause (b) below, the Borrower shall repay
Term Borrowings in an aggregate principal amount of $13,500,000 on September 30
of each year, beginning on September 30, 2006.”
     (ii) Section 2.10(d) of the Credit Agreement is revised by changing the
first sentence thereof to read as follows:
     “The Administrative Agent shall return Tranche A Credit-Linked Deposits in
the aggregate amount of $5,000,000 to the Tranche A Lenders on September 30 of
each year, beginning on September 30, 2006.”
          (f) Amendment of Section 2.20. Section 2.20 of the Credit Agreement is
revised by replacing the reference to “the Restatement Effective Date” in
paragraph (a) thereof with a reference to “the Second Amendment Effective Date”.
          (g) Amendment of Section 2.22. Section 2.22 of the Credit Agreement is
revised by (i) designating the sole paragraph of Section 2.22 of the Credit
Agreement as paragraph (a) of Section 2.22 of the Credit Agreement and
(ii) adding the following paragraph (b) to Section 2.22 of the Credit Agreement:
     “(b) At any time prior to the Tranche A Maturity Date, the Borrower may, by
notice to the Administrative Agent which shall promptly deliver a copy thereof
to each of

4



--------------------------------------------------------------------------------



 



the Lenders (the “Refinancing Funded LC Facility Notice”), request the addition
of a new pre-funded letter of credit facility (the “Refinancing Funded LC
Facility”), which will replace all then existing Tranche A Credit-Linked
Deposits pursuant to Section 2.08; provided, however, that both (x) at the time
of any such request and (y) after giving effect to any such Refinancing Funded
LC Facility, (i) no Default shall exist, (ii) the Borrower shall be in
compliance with each Financial Performance Covenant and (iii) there shall be no
outstanding unreimbursed LC Disbursements with respect to Tranche A Letters of
Credit. Refinancing Funded LC Facilities shall not constitute Additional Funded
LC Facilities for purposes of this Section (or reduce the amounts of any
Additional Funded LC Facilities that could be effected pursuant to paragraph
(a) of this Section), and each Refinancing Funded LC Facility shall, on the date
the applicable credit-linked deposits are made, replace all then existing
Tranche A Credit-Linked Deposits. The aggregate amount of the Refinancing Funded
LC Facility requested in a Refinancing Funded LC Facility Notice or thereafter
established shall equal the outstanding amount of Tranche A Credit-Linked
Deposits at the time of such notice or on the date the applicable credit-linked
deposits are made in respect of the Refinancing Funded LC Facility, as the case
may be. The obligations in respect of letters of credit issued under the
Refinancing Funded LC Facility shall (i) rank pari passu in right of payment and
of security with the other Loans (including the Incremental Term Loans (if
any)), (ii) have such pricing as may be agreed by the Borrower and the Persons
providing the Refinancing Funded LC Facility and (iii) otherwise be treated
hereunder substantially the same as (and in any event no more favorably than)
the Tranche A Letters of Credit. Letters of credit issued under the Refinancing
Funded LC Facility shall be used solely to support payment obligations of Allied
Waste, the Borrower and the Subsidiaries incurred in the ordinary course of
business. Each credit-linked deposit in respect of the Refinancing Funded LC
Facility will become a Tranche A Credit-Linked Deposit under this Agreement and
the Refinancing Funded LC Facility will be implemented hereunder pursuant to an
amendment to this Agreement (a “Refinancing Funded LC Facility Amendment”)
executed by each of the Borrower, Allied Waste, each other Loan Party, each
Lender (including any new Lender) agreeing to provide a credit-linked deposit
under the Refinancing Funded LC Facility and the Administrative Agent, which
Refinancing Funded LC Facility Amendment will not require the consent of any
other Person. The effectiveness of any Refinancing Funded LC Facility Amendment
will (in addition to any other conditions specified therein) be subject to the
satisfaction on the date thereof and, if different, on the date on which the
applicable credit-linked deposits are made, of each of the conditions set forth
in Section 4.02.”
          (h) Amendment of Section 5.16. The first sentence of Section 5.16 of
the Credit Agreement is revised to read in its entirety as follows:
     “The proceeds of the Term Loans made on the Second Amendment Effective Date
will be used only to refinance Term Loans outstanding immediately prior to the
Second Amendment Effective Date.
          (i) Amendment of Section 9.02. Section 9.02 of the Credit Agreement is
amended by revising the last sentence of the first paragraph of paragraph
(b) thereof to read in its entirety as follows:
     “Notwithstanding the foregoing, (i) each of the Incremental Facility
Amendment, the Refinancing Facility Amendment, the Refinancing Funded LC
Facility Amendment, the Funded LC Facility Amendment, and the Incremental
Revolving Letter of Credit Facility Amendment shall become effective in the
manner set forth in Sections 2.21(a), 2.21(b), 2.22(a), 2.22(b) and 2.23,
respectively, and (ii) each of the Administrative Agent, the Collateral Agent
and the Collateral Trustee, as applicable, shall be permitted to amend (and, at
the request of the Borrower, shall so amend) the Shared Collateral

5



--------------------------------------------------------------------------------



 



Security Agreement or the Shared Collateral Pledge Agreement in a manner
reasonably satisfactory to the Administrative Agent, the Collateral Agent or the
Collateral Trustee, as the case may be, without the consent of any other Lender
in order to add the holders of (and the agents with respect to) any Refinancing
Indebtedness issued to refinance Indebtedness secured on the Restatement
Effective Date by the Shared Collateral or Qualifying Senior Secured
Indebtedness as secured parties thereunder.”
          (j) Amendment of Schedule 2.01. Schedule 2.01 of the Credit Agreement
is deleted and replaced in its entirety with a new Schedule 2.01 (the “New
Schedule 2.01”) that will, upon completion of the allocations of commitments to
make New Term Loans and New Tranche A Credit-Linked Deposits in accordance with
the terms hereof, set forth each Lender’s Term Loan Commitment, Tranche A
Credit-Linked Deposit and Revolving Commitment as of the Second Amendment
Effective Date, and shall be furnished to each New Lender and the Borrower
promptly upon the completion of such allocations.
          SECTION 2. Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, each of the Borrower and Allied Waste
represents and warrants to each of the Lenders, the New Lenders, the
Administrative Agent and the Collateral Agent that, as of the Amendment
Effective Date:
          (a) This Amendment has been duly authorized, executed and delivered by
it and this Amendment and the Credit Agreement as amended hereby, constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).
          (b) The representations and warranties set forth in Article III of the
Credit Agreement are, after giving effect to this Amendment and the making of
the New Term Loans and New Tranche A Credit-Linked Deposits, true and correct in
all material respects on and as of the Amendment Effective Date with the same
effect as though made on and as of the Amendment Effective Date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case they were true and correct in all material respects as of such
earlier date).
          (c) No Default or Event of Default has occurred and is continuing.
          SECTION 3. New Term Loans; New Tranche A Credit-Linked Deposits. (a)
Subject to the terms and conditions set forth herein, (i) each Converting Term
Lender and Additional Term Lender agrees to make New Term Loans to the Borrower
on the Amendment Effective Date in amounts equal to its New Term Loan Commitment
(as defined below) and (ii) each Converting Tranche A Lender and Additional
Tranche A Lender agrees to make New Tranche A Credit-Linked Deposits on the
Amendment Effective Date in amounts equal to its New Tranche A Commitment (as
defined below). Such New Term Loans and New Tranche A Credit-Linked Deposits
shall be made in the manner contemplated by paragraph (b) of this Section. The
“New Term Loan Commitment” (i) of any Converting Term Lender will be such amount
(not in excess of the amount of its Existing Term Loans) as is determined by the
Arranger and notified to such Lender prior to the Amendment Effective Date and
(ii) of any Additional Term Lender will be the amount (not exceeding any
commitment offered by such Additional Term Lender) allocated to it by the
Borrower and the Arranger and notified to it prior to the Amendment Effective
Date. The “New Tranche A Commitment” (i) of any Converting Tranche A Lender will
be such amount (not in excess of the amount of its Existing Tranche A
Credit-Linked Deposits) as is determined by the Arranger and notified to such
Lender prior to the Amendment Effective Date and (ii) of any Additional Tranche
A Lender will be the amount (not exceeding any commitment offered by such
Additional Tranche A Lender) allocated to it by the Borrower and the Arranger
and notified to it

6



--------------------------------------------------------------------------------



 



prior to the Amendment Effective Date. The New Schedule 2.01 will separately set
forth (i) the New Term Loan Commitment of each Converting Term Lender, (ii) the
New Term Loan Commitment of each Additional Term Lender, (iii) the New Tranche A
Commitment of each Converting Tranche A Lender and (iv) the New Tranche A
Commitment of each Additional Tranche A Lender. The commitments of the New
Lenders are several and no such Lender will be responsible for any other
Lender’s failure to make or acquire by conversion New Term Loans or New Tranche
A Credit-Linked Deposits.
          (b) Subject to the terms and conditions set forth herein, (i) each
Converting Term Lender will make New Term Loans on the Amendment Effective Date
by exchanging its Existing Term Loans for New Term Loans in an equal principal
amount up to the amount of its New Term Loan Commitment and (ii) each Converting
Tranche A Lender will make New Tranche A Credit-Linked Deposits on the Amendment
Effective Date by exchanging its Existing Tranche A Credit-Linked Deposits for
New Tranche A Credit-Linked Deposits in an equal amount up to the amount of its
New Tranche A Commitment. Any portion of an Existing Term Loan exchanged for a
New Term Loan as contemplated hereby is referred to herein as an “Exchanged
Loan”, and any portion of an Existing Tranche A Credit-Linked Deposit exchanged
for a New Tranche A Credit-Linked Deposit as contemplated hereby is referred to
herein as an “Exchanged Deposit”. Subject to the terms and conditions set forth
herein, (i) each Additional Term Lender will make its New Term Loans by
transferring the amount thereof to the Administrative Agent on the Amendment
Effective Date in the manner contemplated by Section 2.06 of the Credit
Agreement and (ii) each Additional Tranche A Lender will make its New Tranche A
Credit-Linked Deposits by transferring the amount thereof to the Administrative
Agent on the Amendment Effective Date in the manner contemplated by Section
2.05(b)(ii)(B) of the Credit Agreement.
          (c) Notwithstanding anything herein or in the Credit Agreement to the
contrary, (i) the aggregate principal amount of the New Term Loans will not
exceed the aggregate principal amount of the Existing Term Loans immediately
prior to the Amendment Effective Date and (ii) the aggregate amount of the New
Tranche A Credit-Linked Deposits will not exceed the aggregate amount of the
Existing Tranche A Credit-Linked Deposits immediately prior to the Amendment
Effective Date.
          (d) The obligations of each Converting Term Lender and Additional Term
Lender to make New Term Loans on the Amendment Effective Date and the
obligations of each Converting Tranche A Lender and each Additional Tranche A
Lender to fund New Tranche A Credit-Linked Deposits on the Amendment Effective
Date are subject to the satisfaction of the following conditions:
     (i) The conditions set forth in Section 4.02 of the Credit Agreement shall
be satisfied on and as of the Amendment Effective Date, and the Administrative
Agent shall have received a certificate of a Financial Officer, dated the
Amendment Effective Date, to such effect;
     (ii) The Administrative Agent shall have received favorable legal opinions
of (A) Latham & Watkins LLP, special counsel to the Loan Parties, and (B) Steven
M. Helm, General Counsel of Allied Waste, in each case addressed to the Lenders
and dated the Amendment Effective Date, covering such matters relating to the
New Term Loans, the New Tranche A Credit-Linked Deposits, this Amendment, the
Credit Agreement as amended hereby, and the other Loan Documents and security
interests thereunder as the Administrative Agent may reasonably request, which
opinions shall be reasonably satisfactory to the Administrative Agent;
     (iii) The Administrative Agent shall have received for each of Allied
Waste, the Borrower and each other Material Loan Party, a certificate of the
Secretary or an Assistant Secretary of such Material Loan Party, dated the
Amendment Effective Date

7



--------------------------------------------------------------------------------



 



and certifying that attached thereto is a true and complete copy of resolutions
(or consent by members or partners, where applicable, to the extent required)
duly adopted by the board of directors (or members or partners, where
applicable) of such Material Loan Party authorizing the execution, delivery and
performance of this Amendment and the Credit Agreement as amended hereby, and
the amendment of any other Loan Documents to which it is party required to be
amended hereby;
     (iv) Each Loan Party that has not executed and delivered this Amendment
shall have entered into a written instrument reasonably satisfactory to the
Administrative Agent pursuant to which it confirms that it consents to this
Amendment and that the Security Documents to which it is party will continue to
apply in respect of the Credit Agreement, as amended hereby, and the Obligations
thereunder;
     (v) The aggregate amount of New Term Loan Commitments shall equal the
aggregate principal amount of the Existing Term Loans. The aggregate amount of
the New Tranche A Commitments shall equal the aggregate amount of the Existing
Tranche A Credit-Linked Deposits;
     (vi) The Administrative Agent shall have received evidence satisfactory to
it that the Borrower has made the payments referred to in Section 3(f) or is
making such payments on the Amendment Effective Date with the cash proceeds of
the New Term Loans and such other funds of the Borrower as may be required;
     (vii) There shall be no outstanding unreimbursed LC Disbursements with
respect to Tranche A Letters of Credit on the Amendment Effective Date; and
     (viii) The conditions to effectiveness of this Amendment set forth in
Section 4 hereof shall have been satisfied.
          (e) All Borrowings of New Term Loans made on the Amendment Effective
Date will have initial Interest Periods ending on the same dates as the Interest
Periods applicable to the Existing Term Loans being refinanced with such New
Term Loans, and the Adjusted LIBO Rates applicable to such New Term Loans during
such initial Interest Periods will be the same as those applicable to the
Existing Term Loans being refinanced. For purposes of the foregoing, such
Interest Periods shall be assigned to the New Term Loans of each Additional Term
Lender in the same proportion that such Interest Periods applied to the Existing
Term Loans on the Amendment Effective Date. The Borrower will not be required to
make any payments to Converting Term Lenders under Section 2.16 of the Credit
Agreement in respect of the repayment of Exchanged Loans on the Amendment
Effective Date pursuant to their exchange for New Term Loans.
          (f) On the Amendment Effective Date, the Borrower shall apply the cash
proceeds of the New Term Loans and such other amounts as may be necessary to
(i) prepay in full all Existing Term Loans other than Exchanged Loans, (ii) pay
all accrued and unpaid interest on Existing Term Loans, (iii) pay all accrued
and unpaid Tranche A Participation Fees, (iv) pay to each Existing Term Lender
all amounts payable pursuant to Section 2.16 of the Credit Agreement as a result
of the prepayment of such Lender’s Existing Term Loans (other than any portion
thereof constituting Exchanged Loans) on the Amendment Effective Date, and
(v) pay all other Obligations then due and owing to the Existing Term Lenders
and the Existing Tranche A Lenders, in their capacities as such, under the
Credit Agreement. On the Amendment Effective Date, the Administrative Agent
shall return to each Existing Tranche A Lender the amount of its Existing
Tranche A Credit-Linked Deposit, other than any such deposit that constitutes an
Exchanged Deposit.

8



--------------------------------------------------------------------------------



 



          (g) On the Amendment Effective Date, each Issuing Bank that has issued
a Tranche A Letter of Credit prior to the Amendment Effective Date (an “Existing
Tranche A Letter of Credit”) shall be deemed, without further action by any New
Tranche A Lender or any other party hereto or to the Credit Agreement, to have
granted to each New Tranche A Lender and each New Tranche A Lender shall have
been deemed to have purchased from such Issuing Bank a participation in such
Tranche A Letter of Credit in accordance with Section 2.05(b)(ii)(B) of the
Credit Agreement. Concurrently with such grant, the participations in the
Existing Tranche A Letters of Credit granted to the Existing Tranche A Lenders
under the Credit Agreement shall be automatically canceled without further
action by any of the parties thereto. On and after the Amendment Effective Date,
each Existing Tranche A Letter of Credit shall constitute a Letter of Credit for
all purposes of the Credit Agreement.
          (h) On and after the Amendment Effective Date, each reference in the
Credit Agreement to “Term Loans” shall, except as the context may otherwise
require, be deemed to be a reference to the New Term Loans contemplated hereby,
and each reference in the Credit Agreement to “Tranche A Credit-Linked Deposits”
shall, except as the context may otherwise require, be deemed to be a reference
to the New Tranche A Credit-Linked Deposits contemplated hereby. Notwithstanding
the foregoing, the provisions of the Credit Agreement with respect to
indemnification, reimbursement of costs and expenses, increased costs and break
funding payments (other than as set forth in Section 3(e) above) will continue
in full force and effect with respect to, and for the benefit of, each Existing
Term Lender and each Existing Tranche A Lender in respect of such Lender’s
Existing Term Loans or Existing Tranche A Credit-Linked Deposit, as the case may
be, existing under the Credit Agreement prior to the Amendment Effective Date.
          SECTION 4. Effectiveness. This Amendment of the Credit Agreement
effected hereby shall become effective as of the first date (the “Amendment
Effective Date”) on which the following conditions have been satisfied:
          (a) The Administrative Agent (or its counsel) shall have received
(x) duly executed counterparts hereof that, when taken together, bear the
signatures of (i) Allied Waste, (ii) the Borrower, (iii) the Required Lenders
and (iv) the Administrative Agent and (y) counterparts of this Amendment that,
when taken together, bear the signatures of each of the Converting Term Lenders,
Converting Tranche A Lenders, Additional Term Lenders and Additional Tranche A
Lenders.
          (b) The conditions to the making of the New Term Loans and the funding
of the New Tranche A Credit-Linked Deposits set forth in Section 3(d) hereof
shall have been satisfied.
          SECTION 5. Effect of Amendment. (a) Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or the Collateral Agent under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower or Allied Waste to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.
          (b) On and after the Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to

9



--------------------------------------------------------------------------------



 




the Credit Agreement as amended hereby. This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
          SECTION 6. Costs and Expenses. The Borrower and Allied Waste, jointly
and severally, agree to reimburse the Administrative Agent for its reasonable
out of pocket expenses in connection with this Amendment, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent.
          SECTION 7. Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Amendment by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart.
          SECTION 8. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 9. Headings. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their duly authorized officers, all as of the date and year
first above written.

            ALLIED WASTE INDUSTRIES, INC.,
      by           Name:           Title:           ALLIED WASTE NORTH AMERICA,
INC.,
      by           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
individually and as administrative agent, collateral agent and collateral
trustee,
      by           Name:           Title:      

1



--------------------------------------------------------------------------------



 



         

     LENDER ADDENDUM TO SECOND AMENDMENT DATED AS OF MARCH 30, 2006, TO THE
ALLIED WASTE CREDIT AGREEMENT DATED AS OF JULY 21, 1999, AS AMENDED AND RESTATED
AS OF MARCH 21, 2005
          This is a Lender Addendum referred to, and is a signature page to, the
Second Amendment dated as of March 30, 2006 (the “Amendment”), to the Credit
Agreement dated as of July 21, 1999, as amended and restated as of March 21,
2005 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Allied Waste Industries, Inc., Allied Waste North
America, Inc., the lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent for the Lenders and as collateral
trustee for the Shared Collateral Secured Parties. Capitalized terms used but
not defined herein have the meanings assigned to them in the Amendment or the
Credit Agreement, as applicable. By executing this Lender Addendum, the
undersigned institution agrees (i) if executing this Lender Addendum in the
capacity of a Converting Term Lender, to the terms of the Amendment and, subject
to the terms and conditions of the Amendment, to convert its Existing Term Loans
into New Term Loans on the Amendment Effective Date in the amount of its New
Term Loan Commitment, as reflected with respect to Converting Term Lenders in
the New Schedule 2.01, (ii) if executing this Lender Addendum in the capacity of
an Additional Term Lender, to the terms of the Amendment and, subject to the
terms and conditions of the Amendment, to make and fund New Term Loans on the
Amendment Effective Date in the amount of its New Term Loan Commitment, as
reflected with respect to Additional Term Lenders in the New Schedule 2.01,
(iii) if executing this Lender Addendum in the capacity of a Converting Tranche
A Lender, to the terms of the Amendment and, subject to the terms and conditions
of the Amendment, to convert its Existing Tranche A Credit-Linked Deposits into
New Tranche A Credit-Linked Deposits on the Amendment Effective Date in the
amount of its New Tranche A Commitment, as reflected with respect to Converting
Tranche A Lenders in the New Schedule 2.01, (iv) if executing this Lender
Addendum in the capacity of an Additional Tranche A Lender, to the terms of the
Amendment and, subject to the terms and conditions of the Amendment, to make New
Tranche A Credit-Linked Deposits on the Amendment Effective Date in the amount
of its New Tranche A Commitment, as reflected with respect to Additional Tranche
A Lenders in the New Schedule 2.01 and (v) if executing this Lender Addendum in
the capacity of any other type of Lender, to the terms of the Amendment.

          Name of Institution:    
 
       
 
       
 
       
 
       
by
       
 
       
 
  Name:    
 
  Title:    
 
       
by
       
 
       
 
  Name:    
 
  Title:    

1